UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7763



ALVIN LEWIS ANDERSON,

                                              Plaintiff - Appellant,

          versus

The Honorable THOMAS E. FOSTER; NATIONSBANK;
CYNTHIA ANDERSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-95-2932-2-18-AJ)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN,* Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Alvin Lewis Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



    *
      Senior Judge Chapman did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Although

Appellant filed objections to the magistrate judge's report, those
objections do not challenge the magistrate judge's conclusion that

Defendant Foster was entitled to immunity and the remaining Defen-

dants were not state actors. Consequently, the district court's

failure to review Appellant's objections was harmless error, and it
properly adopted the magistrate judge's recommendation. See gener-
ally Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (failure

to file specific objections to particular conclusions in magistrate

judge's report, after warning of consequences of failure to object
waives further review). Accordingly, we affirm the dismissal of Ap-

pellant's action. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2